Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-11, 13-18, and 20-23 are allowed over the prior art of record and in light of applicant’s amendment and arguments filed on 01 July 2021. Claims 7, 12, and 19 have been canceled. Claims 21-23 have been added.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach as a whole and combination the steps of sending, by an authorized user device associated with an authorized user, an identity object for addinq a quest user to a collaboration meeting, wherein the authorized user is an invited user to the collaboration meeting; receiving, by the authorized user device in response to sending the identity object, an identifier and an authorization token; sending, by the authorized user device, a request to add the guest user associated with the identifier to the collaboration event; receiving, by the authorized user device in response to sending the request to add the guest user, location data associated with the collaboration event; and sending, by the authorized user device, collaboration space data to a guest user device associated with the guest user, wherein sending the collaboration space data comprises: creating, by the authorized user device, a payload comprising the authorization token, the location data, and an application indicator associated with the collaboration event, and sending, by the authorized user device, the payload over a Near-field Communication (NFC) protocol to the quest user device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454